Citation Nr: 1712144	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a lumbar spine disability.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

These matters were previously remanded by the Board in May 2014 and August 2015 for additional development.  As discussed below, the Board finds that an additional remand is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims on appeal.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board most recently remanded these matters in August 2015 in order to afford the Veteran a VA examination to address the etiology of his claimed disabilities.  Specifically, the examiner was directed to provide an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disability had onset during active service, was directly caused by his active service, or is otherwise related thereto.  If such a relationship was identified, additional opinions were requested regarding the Veteran's secondary service connection claims.  

A VA examination was scheduled in November 2015, and although the Veteran failed to appear, a VA examiner reviewed the claims file and ultimately opined that the Veteran's current lumbar spine, hip, and leg conditions were "less likely as not permanently aggravated" by his in-service acute lumbar strain.  Unfortunately, despite the examiner's detailed discussion of the facts of this case, the wording of the opinion appears to conflate the legal standards for direct service connection ("at least as likely as not") and aggravation of a preexisting disability or a secondary condition ("permanently aggravated").  As such, the November 2015 VA opinion does not substantially comply with the Board's prior remand directives and is inadequate to adjudicate the Veteran's claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's secondary service claims for bilateral leg and hip disabilities remain inextricably intertwined with his claim of entitlement to service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2015 VA examiner for an addendum opinion regarding the Veteran's claims on appeal.  If the November 2015 VA examiner is unavailable, or unable to provide the requested opinions, an equally qualified examiner may be substituted.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with this request.  If the examiner determines that a full physical examination is necessary, then one must be scheduled and conducted.  

After a review of the evidence of record, the examiner is asked to provide an opinion as to whether it is at least a likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability had onset during active service or is otherwise etiologically related to active service.  In rendering this opinion, the examiner must specifically address the Veteran's in-service complaints of back pain.  

If the examiner determines that there is an etiological relationship between the Veteran's current lumbar spine disability and active service, the examiner must also opine whether it is at least as likely as not that the Veteran's claimed bilateral leg and hip disabilities are proximately due to or aggravated by his current lumbar spine disability.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Following the above development, review the resulting examination report and opinions in order to ensure their adequacy and compliance with the above directive.  If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond, after which the matters must be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




